Title: To John Adams from the Comte de Vergennes, 18 July 1781
From: Vergennes, Charles Gravier, Comte de
To: Adams, John



A Versailles le 18. Juillet 1781

J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 13. de ce mois. C’est par une Suite de la confiance que je mêts dans vos lumières et dans votre Zèle pour votre Patrie, que je vous ai confié les propositions des deux Cours Impériales, et que je vous ai prié d’y faire les observations dont vous les jugeriez susceptibles. Les choses ne sont pas encore assez avancées pourqu’elles puissent être communiquées aux deux Cours Médiatrices: Comme vous l’avez vû dans notre projet de réponse, il est des préliminaires à remplir à l’égard des Etats-unis, et tant qu’ils ne le seront pas, vous ne sauriez paroître, ni par conséquent vous permettre le moindre acte ministériel vis-à-vis des deux Médiateurs: en le faisant vous vous exposeriez au risque de compromettre en pure perte le caractère dont vous êtes revêtu.
J’ai l’honneur d’être très parfaitement, Monsieur, votre très-humble et très-obéissant serviteur,

De Vergennes

